PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/132,831
Filing Date: 17 Sep 2018
Appellant(s): Schubert, Martin, F.



__________________
Joshua M. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 11, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 and 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-3,6,7,12-15,17,18,20-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (PG Pub 2008/0246047 A1) and Kadan et al (WO/2010/024375), English translation can be found in US PG Pub 2011/0156065 A1.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (PG Pub 2008/0246047 A1) and Kadan et al (WO/2010/024375), English translation can be found in US PG Pub 2011/0156065 A1, as applied to claim 1 above, and further in view of Yoo (PG Pub 2003/0077847 A1) and Kim et al (PG Pub 2007/0269913 A1).
(2) Response to Argument
Appellant points (last paragraph, page 5, Brief) to paragraph [0043] of the specification, which teaches "specific embodiments of the technology have been 
Appellant argues (third paragraph, page 9, Brief)
The Office Action’s assertion that Hsu’s use of materials with Schottky contact characteristics to exploit their non-conductive properties corresponds to the outer conductive portion of a pad of contact material of the claimed invention is entirely inapposite and directly contrary to the explicit disclosure of Hsu.
Accordingly, for at least the foregoing reasons, the combination of Hsu and Kadan fails to disclose or suggest all of the features of claim 1. Therefore, the Section 103 rejection of claim 1 should be reversed.

In response, the fact that Hsu focuses on the use of dielectric material does not negate the fact that Hsu also teaches a contact with Schottky characteristics can be used instead.  See paragraph [0039] of Hsu.  As disclosed by Kadan a characteristic of a Schottky contact is electrical conductivity because it allows current flow (see paragraph [0074]).  Kadan also teaches a Schottky contact to have a higher electrical resistance than an ohmic contact (see paragraph [0063]).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899       

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.